Citation Nr: 9922218	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left knee injury, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran had active service from August 1981 to July 1985.

This appeal originally arose, in pertinent part, from an 
April 1995 rating decision which continued a 20 percent 
disability evaluation for the veteran's left knee disability.  
In a September 1995 rating decision the disability evaluation 
for the veteran's left knee disability was increased to 30 
percent.

The Board of Veterans' Appeals (Board), following review, 
remanded the veteran's claim in October 1997 for further 
development.  The case was returned to the Board in May 1999.

The development included a Department of Veterans Affairs 
(VA) medical examination which was conducted in May 1998.  
While the examiner found that the veteran had normal range of 
motion of the left knee and that there was no apparent 
instability of the knee, the veteran indicated in an April 
1999 statement that range of motion is limited and he asserts 
that he does experience instability.  The veteran has related 
that his left lower extremity is severely deformed due to 
muscle atrophy; no specific findings relating to muscle 
atrophy were included in the May 1998 examination report.  
The examiner has reported that the veteran demonstrated pain 
between 35 degrees and 45 degrees of motion of the knee; the 
veteran has contended that he experiences pain with any 
motion as well as with no movement at all.

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488, it was 
found that painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating even though there is no actual 
limitation of motion.

It is herein noted that the examiner reported that X-ray 
studies showed an anterior cruciate ligament repair in the 
left knee with minor degenerative changes.  The current 
record does not include these X-ray reports.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the Regional Office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disability since January 1998.  After 
securing the necessary release, the RO 
should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an orthopedic 
specialist to determine the current extent 
and severity of the veteran's left knee 
disability.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for an 
increased evaluation, including applying 
the Lichtenfels case in determining 
whether a separate rating should be 
assigned for arthritis of the left knee.  
If the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, he and representative should be 
furnished a supplemental statement of the 
case which includes a summary of all 
evidence received subsequent to the 
February 1999 supplemental statement of 
the case.  They should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information and ensure due process.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










